Name: 88/2/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for aquaculture (1987 to 1991) presented by Belgium pursuant to Council Regulation (EEC) No 4028/86 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  production;  Europe
 Date Published: 1988-01-07

 Avis juridique important|31988D000288/2/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for aquaculture (1987 to 1991) presented by Belgium pursuant to Council Regulation (EEC) No 4028/86 (Only the French and Dutch texts are authentic) Official Journal L 004 , 07/01/1988 P. 0019 - 0019*****COMMISSION DECISION of 11 December 1987 on the multiannual guidance programme for aquaculture (1987 to 1991) presented by Belgium pursuant to Council Regulation (EEC) No 4028/86 (Only the Dutch and French texts are authentic) (88/2/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 4 thereof, Whereas the Belgian Government transmitted to the Commission on 30 April 1987 a multiannual guidance programme for aquaculture, termed 'the programme' below; whereas on 23 June 1987 it notified the final additional information about the programme; Whereas the programme covers only freshwater species and is aimed, in addition to traditional production of carp and trout, at some diversification in a sector of modest size in Belgium; whereas the estimated investment requirement for the programme is 6 million ECU; Whereas given the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme meets the requirements laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid in the sector concerned; Whereas, however, the technical or commercial difficulies that often attend the development of new products may occur as the programme is implemented; whereas this risk is particularly marked in the case of eels, where development of production will also depend on the supply of elvers; Whereas international competition is increasing on the developing market in aquaculture products; Whereas the trout production target set by the programme may have to be altered depending on the trend of the market in Salmonidae; Whereas the measures provided for in this Decision are in accordance with the opinion issued by the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for aquaculture (1987 to 1991), transmitted by the Government of Belgium on 30 April 1987 and last supplemented on 23 June 1987, is hereby approved subject to the conditions set out in this Decision. Article 2 1. Investment projects for the production of non-traditional species must be carefully assessed so that their technical practicability and future profitability will be guaranteed. 2. Particular attention must be paid to the technical practicability of eel-rearing and to adequacy and regularity of elver supplies. 3. The trout production target specified in the programme must be reviewed if substantial change occurs on the market in Salmonidae. Article 3 This Decision is without prejudice to any Community financial aid for individual investment projects. Article 4 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 11 December 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7.